Citation Nr: 1707390	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-48 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1966 to January 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the St. Petersburg, Florida, Regional Office (RO). In July 2014 and May 2016, the Board remanded the appeal to the RO for additional action.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Korea from December 1966 to February 1968.

2.  The Veteran was not exposed to herbicide agent during his military service.

3.  The Veteran's diabetes mellitus was not caused by service, did not originate in service, and did not manifest to a compensable degree within one year of service separation.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including an August 2008 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The August 2008 notice was issued to the Veteran prior to the May 2009 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, diabetes will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

If a veteran was exposed to an herbicide agent during active service, certain diseases, to include type II diabetes mellitus, shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). A veteran who served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ in an area in which herbicide agents are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated (increased in severity beyond its natural progression) a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). 

Service personnel and treatment records reflect that the Veteran was stationed at Camp Casey in the Korean DMZ between December 1966 and February 1968. A service personnel record listing his record of assignments states that he traveled to Korea in December 1966, that he was "En Route to CONUS [Continental United States]" in February 1968, and that he began service in Fort Hood, Texas, in April 1968. His health record abstract of service also states that the Veteran arrived at Fort Hood, Texas, in April 1968. 

The service personnel record is highly probative evidence because it was generated with the specific view of recording the events it describes. In this respect, it is akin to an official record, which generally enjoys a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

Although the Veteran contends that he was exposed to herbicide agent while serving in the Korean DMZ, the Veteran's records indicate that his service there ended in February 1968. This is prior to the April 1, 1968, date on which veterans are presumed to have been exposed to herbicide agent. 38 C.F.R. § 3.307(a)(6)(iv). Because the Veteran left the Korean DMZ prior to April 1, 1968, he is not entitled to the presumption of exposure to herbicide agent. 

The Veteran contends that a June 1968 service treatment record in his file which lists treatment with the 3/23 infantry dispensary indicates that he was in Korea at that time. That treatment record contains no identifying information indicating that the record belongs to the Veteran, nor does it state a location where he was treated. Therefore, the Board finds the service personnel and treatment records stating that the Veteran left the Korean DMZ in February 1968 and that he was in Fort Hood, Texas, in April 1968 more persuasive than the June 1968 service treatment record. The Veteran has not presented any additional evidence of herbicide agent exposure.

The report of a February 2013 VA general medicine examination states that the Veteran was diagnosed with type II diabetes in approximately 1985. The report of his September 2014 VA diabetes examination indicates that he continues to receive treatment for diabetes to the present.

Service treatment records state that the Veteran had complaints of malaise and itching while in service. In a September 2008 statement from the Veteran and on his November 2009 VA Form 9, he reported in-service symptoms of frequent and excessive thirst and urination, back itchiness, fatigue, weakness, tingling and burning of the feet, blurred vision, and joint pain in his hands. He contended that these were early symptoms of his later-diagnosed diabetes. A September 2008 statement from the Veteran's spouse states that he had an itchy back as early as 1978 and that he has had restless legs for many years. A September 2008 statement from the Veteran's friend stated that, in the fifteen years he has known the Veteran, the Veteran has always complained about itchiness all over his body.

In September 2014, the Veteran was afforded a VA examination. The examiner opined that it is less likely than not that the Veteran's diabetes was caused by or incurred in service. The examiner stated that there was no in-service diagnosis or treatment for diabetes and the disorder did not manifest within one year of service separation. The examiner noted that, although the Veteran had in-service treatment for malaise and itchiness, those are not symptoms of diabetes. The examiner also opined that the Veteran's service-connected (posttraumatic stress disorder) PTSD less likely than not caused his diabetes as "PTSD is not a cause nor a risk factor for the development of [d]iabetes."

A preponderance of the evidence is against a finding that the Veteran's diabetes was caused by service. There is no evidence of an in-service diagnosis or treatment for diabetes. The examiner stated at the Veteran's September 2014 examination that his in-service complaints of malaise and itchiness were not related to his later-diagnosed diabetes. There is also no evidence that the Veteran's diabetes manifested to a compensable degree within one year of service separation. The record reflects that the Veteran's diabetes began in approximately 1985 and the September 2014 VA examiner expressly stated that his disability did not begin within one year of service separation. There is also no evidence that his service-connected PTSD caused or aggravated his diabetes. Indeed, at his September 2014 examination, the examiner stated that there is no evidence that PTSD causes diabetes.

As the Veteran was not exposed to herbicide agent in service, and type II diabetes mellitus did not manifest to a compensable degree within one year of service separation, and there is no evidence that his in-service complaints of itchiness and malaise were precursors to his diabetes diagnosis, and there is no evidence of any in-service disorder, disease, event, or injury which caused his diabetes, service connection is not warranted. The claim is denied.




ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


